Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
This action is a Final action in response to communications filed on 01/31/2022.
	
Claims 1, 16 and 18 have been amended. Claims 1 – 20 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment been considered.

Response to Arguments
Applicant’s remarks have been considered.

Applicant’s arguments, see Remarks pgs. 13-15, filed 01/311/2022, with respect to 35 U.S.C.101 rejection directed to Claim 18 has been fully considered and are persuasive.  The rejection has been withdrawn. 


Applicant argues, “there nothing in Ellison that would teach or suggest any detection of target items that would satisfy the presently recited elements, let alone any detection “based on the image data captured by the one or more imaging sensors…” (pg. 19)
	Examiner notes that the claims are taught by Ellison in combination with Higgins. Ellison discloses a customer may be detected entering a merchant physical location and a wide variety of actions performed by the customer are tracked such as amount of time spent in an area and products handled (see ¶0028), thus indicating a product is identified. Ellison further discloses the sensors for tracking and monitoring customers may include cameras (see Figures 4a-4d and associated text). Higgins teaches a weighting device provided on a shelf may detect when a customer picks up an item based on a decreased weight (see ¶0042). Higgins further discloses that when the merchant device detects item pickup by weight change this information may be used to identify the product that has been removed from the shelf. Therefore, it would have been obvious to combine the merchant-customer engagement system of Ellison with the weighting device of Higgins as an improved means to determine customer interaction with an item.

Applicant argues that neither Ellison nor Higgins teaches or suggests a correlation among at least two target items. 
	Examiner respectfully disagrees. Ellison discloses merchant customer engagement in a physical retail location where a customer is tracked to determine product that the customer is interested in (Abstract). Using various tracking means such as a cameras or other sensors located around the retail location to collect customer product interaction data (see ¶0031). The collected data is used to recommend products including similar products, complementary products, etc., which demonstrates a correlation based on collected interaction data between products (see ¶0043 and ¶0055-¶0059).  Further Ellison discloses the purchase histories retrieved from captured data may be used to determine a type, style, brand or other product characteristic that is preferable to the customer (e.g. a correlation) (see ¶0060). Examiner notes that this collected reasonably illustrates a tendency to purchase based on past purchase histories and determined relationships. Therefore, Ellison does teach and suggest this limitation. 
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 recites:
detect a plurality of target items based on image data
track the plurality of target items for the user by using image data and weight data
extract a correlation among at least two target items of the plurality of target items
The limitations under its broadest reasonable interpretation are related to Certain Methods of Organizing Human Activity dealing with commercial interactions for advertising, marketing or sales activities or behaviors. The limitation of extract a correlation also covers performance of the limitation in the mind related to observations and evaluation (Mental Processes). For example, but for the processing apparatus, extracting information from data can be performed by analyzing data with the human mind. Accordingly, the claim recites an abstract idea. 
The dependent claims encompass the same abstract concepts. Claim 19 is directed to displaying data and Claim 20 is directed to a predetermined relationship. These claims further limit the abstract idea.
The judicial exceptions do are not integrated into a practical application. Claim 18 recites the additional elements of a wearable terminal comprising a display, circuitry, image sensors and weight sensors. These are generic computer components recited at a high level of generality as performing the claimed limitations.  The steps of detecting a plurality of target items for a user based on image data captured by imaging sensors and weight sensors and tracking the plurality of target items for the user are data gathering activities from known data. The step of extracting a correlation among at least two target items of the plurality of target items is data analysis functionality. The step of initiating display of item information is the result of the analysis and considered basic display functionality. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. information processing apparatus). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a wearable terminal). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a wearable terminal comprising a display and circuitry are considered generic computer components performing generic computer functions amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The additional element of wearable device are generic computer components performing the steps of detecting, tracking, extracting and displaying. Therefore, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Further, the claims do not provide for an improvement in technology or a technical field.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ellison (US 2015/002597) further in view of Gomez et al. (US 2013/0013372) further in view of Higgins et al. (US 2015/0186982).
Claim 1:
Ellison discloses:
An information processing apparatus comprising: one or more imaging sensors configured to capture image data; (see at least ¶0048 sensors may include camera that capture images or videos of customer’s actions in merchant location)
detect a plurality of target items for a user based on the  image data captured by the one or more imaging sensors configured to image the plurality of target items [and the  weight data retrieved from the one or more weight sensors configured to weigh the plurality of target items]; (see at least ¶0028, customer may be detected entering a merchant physical location and a wide variety of actions performed by the customer are tracked such as amount of time spent in an area and products handled; see also ¶0048 sensors may include camera that capture images or videos of customer’s actions in merchant location)
track the plurality of target items for the user by using the image data [and the weight data]; (see at least ¶0028, customer may be detected entering a merchant physical location and a wide variety of actions performed by the customer are tracked such as amount of time spent in an area and products handled; see also ¶0047, RFID or NFC devices in customer device records products viewed and or handled by customer; see at least ¶0031-¶0032, a camera for tracking and monitoring, see also ¶0048 sensors may include camera that capture images or videos of customer’s actions in merchant location; see also Figure 4c and ¶0073, merchant-customer engagement information displayed includes image of customer and items handled)
extract a correlation among at least two target items of the plurality of target items using a result of the detection and the tracking to configure a database; (see at least ¶0059-¶0060, tracked products viewed by customer may be used to recommend products, e.g. similar products, complementary products, and preferable product characteristics such as brands etc.; see also ¶0055)
and initiate display of item information by referring to the database (see at least ¶0059-¶0060, tracked products viewed by customer may be used to recommend products, e.g. similar products, complementary products, and preferable product characteristics such as brands (e.g. correlation); see also ¶0076)
wherein the correlation comprises a tendency of the user to purchase each one of the at least two target items after picking up the at least two target items at times having a predetermined relationship, and wherein the predetermined relationship relates to a chronological order in which the user picks up the at least two target items [and an elapse of time between the user picking up the at least two target items.] (see at least ¶0060, the purchase histories retrieved may be used to determine a type, style, brand or other product characteristic that is preferable to the customer (e.g. a correlation) as well as time data related to the amount of time at the merchant location, amount of time spent viewing; see also  Figure 4b-4c and ¶0047-¶0048, capture images of product handled and time data; see also ¶0059, tracked products viewed by customers may be used to determine recommended products such as similar products, complementary products, etc.; see also ¶0076, recommendation includes a suggestion of a particular type of wine based on the salmon product on the shopping list thus indicating a correlation)
While Ellison discloses the above limitations, Ellison does not explicitly disclose the following limitations; however, Gomez does disclose:
and wherein the predetermined relationship relates to a chronological order in which the user picks up the at least two target items and an elapse of time between the user picking up the at least two target items. (see at least ¶0008, identifying two or more similar items based on number of times a user has interacted with two or more items; see also Claim 8, measuring the time between interacting with a first item and a second item)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the merchant-customer engagement system of Ellison with the interaction time between items as in Gomez to capture interaction between products to determine similarities between products (Abstract).
While Ellison and Gomez disclose the above limitations, neither explicitly disclose the following limitations; however, Higgins does disclose:
one or more weight sensors configured to detect weight data; and (see at least ¶0042, a weighting device)
detect a plurality of target items for a user based on the image data captured by the one or more imaging sensors and weight data retrieved from the one or more weight sensors; (see at least ¶0042, a weighting device provided on a shelf may detect when a customer picks up an item based on a decreased weight)
track the plurality of target items for the user by using the image data and the weight data; (see at least ¶0042, a weighting device provided on a shelf may detect when a customer picks up an item based on a decreased weight)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the merchant-customer engagement system of Ellison and the interaction time between items as in Gomez with the weighting device of Higgins as an improved means to determine customer interaction with an item. Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 16 for an information processing method, Claim 17 for a non-transitory computer readable medium (Ellison see ¶0094) and Claim 18 for a wearable terminal (see Ellison ¶0028) substantially recite the subject matter of Claim 1 and are rejected based on the same rationale. 

Claim 2:          
Ellison, Gomez and Higgins disclose claim 1. Ellison further discloses:
wherein the circuitry is further configured to detect behavior of the user with respect to the plurality of target items to search for one or more items to be compared with the plurality of target items as one or more comparison items on a basis of the detected behavior of the user, (see at least ¶0043, any information from tracking and monitoring may be stored by the system provider device in association with customer account; see also ¶0059, the tracked products may be used to determine recommended products such as similar products)
 detect time-series behavior of the user with respect to the target item, and (see at least ¶0059, the tracked products may be used to determine recommended products such as similar products; see also ¶0045, location and time data is tracked; see also ¶0028)
search for the one or more items to be compared with the plurality of target items as the one or more comparison items on a basis of the detected time-series behavior of the user (see at least ¶0059, determining similar or complementary products using collected data; see also ¶0060)

Claim 3:
Ellison, Gomez and Higgins disclose claim 2. Ellison further discloses:
wherein the plurality of target item are goods displayed on a physical store shelf of a store, wherein the information processing apparatus further includes the one or more imaging sensors configured to capture an image of a circumference of the store shelf, and (see at least ¶0048, sensors may include cameras that capture images and/or video of customer’s actions in the merchant location; see also Figures 4a-4d and ¶0064, customer images handling a product from a shelf; see also ¶0047, customer handling)
wherein the circuitry detects the goods which the user becomes interested in as target goods, when it is detected that the user picks up the goods in based on the image captured by the one or more imaging sensors. (see at least ¶0048, sensors may include cameras that capture images and/or video of customer’s actions in the merchant location; see also Figures 4a-4d and ¶0064, customer images handling a product from a shelf; see also ¶0047, customer handling)


Claim 4:
Ellison, Gomez and Higgins disclose claim 3. Ellison further discloses:
wherein the circuitry detects the time-series behavior of the user with respect to the plurality of target items by detecting behavior of the user who picks up the target goods in the chronological order, and wherein the information processing apparatus further includes a non-transitory computer readable storage medium configured to store the detected time-series behavior as a behavior log. (see at least ¶0043, any information from tracking and monitoring may be stored by the system provider device in association with customer account; see also ¶0094, crm; see Figures 4b-4d and associated text)

Claim 5:
Ellison, Gomez and Higgins disclose claim 3. Ellison further discloses:
wherein the circuitry causes behavior only associated with purchasing of goods among the detected time-series behavior to be stored in the non-transitory computer readable storage medium as the behavior log. (see at least ¶0049, the products selected by customer for purchase may be tracked; see also ¶0094, crm)

Claim 6:
Ellison, Gomez and Higgins disclose claim 3. Ellison further discloses:
wherein the circuitry searches for target goods satisfying a behavior condition to be compared, as comparison goods which are comparison items on a basis of the detected time-series behavior of the user; (see at least ¶0059, the tracked products may be used to determine recommended products such as similar products; see also ¶0061, timed data)

Claim 7:
Ellison, Gomez and Higgins disclose claim 3, Ellison further discloses:
wherein the circuitry further searches for goods information of the target goods, wherein the circuitry further searches for goods information of comparison goods, and (see at least ¶0059, the tracked products may be used to determine recommended products such as similar products)
wherein circuitry is further configured to process the goods information of the target goods and the comparison goods to generate the item information to be displayed (see at least ¶0059, the tracked products may be used to determine recommended products such as similar products; see also ¶0028, customer information is displayed; see also ¶0062, display merchant customer engagement)

Claim 8:
Ellison, Gomez and Higgins disclose claim 3. Ellison further discloses:
wherein the circuitry configured to detect that the goods are picked up from the store shelf, detect that the user picks up the goods based on the image captured by the one or more imaging sensors, and, when it is detected that the goods are picked up by the user, detect the goods in which the user becomes interested in as the target goods. (see at least ¶0048, sensors may include cameras that capture images and/or video of customer’s actions in the merchant location; see also Figures 4a-4d and ¶0064, customer images handling a product from a shelf; see also ¶0047, customer handling)

Claim 9:
While Ellison discloses claim 8, neither Ellison nor Gomez discloses the following limitation; however, Higgins does disclose:
wherein the information processing apparatus  includes the one or more weight sensors configured to detect whether or not the user picks up the goods on the physical store shelf by measuring weight of the store shelf, wherein the information processing apparatus includes the one or more imaging sensors which comprise an infrared sensor configured to perform detection in accordance with whether or not infrared light is blocked by the goods, and wherein a conduction sensor configured to detect change of conduction in accordance with presence or absence of the goods. (see at least ¶0042, a weighting device provided on a shelf may detect when a customer picks up an item based on a decreased weight)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the merchant-customer engagement system of Ellison and the interaction time between items as in Gomez with the weighting device of Higgins as an improved means to determine customer interaction with an item. Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10:
Ellison, Gomez and Higgins disclose claim 1. Ellison further discloses:
wherein the plurality of target items are goods on a physical store shelf of a store, wherein the information processing apparatus further includes a wearable terminal configured to be worn on an arm of the user and configured to detect location information and acceleration information, and (see at least ¶0028, a wearable mobile device may collect information such as products handled, viewed, physical location, time spent)
wherein the circuitry detects the goods in which the user becomes interested as target goods, when it is detected that the user picks up the based on the location information and the acceleration information detected by the wearable terminal. (see at least ¶0028, a wearable mobile device may collect information such as products handled, viewed, physical location, time spent; see also ¶0043-¶0044, tracking location of the customer and acceleration or velocity of customer in particular areas)


Claim 11:
Ellison, Gomez and Higgins disclose claim 10. Ellison further discloses:
wherein the wearable terminal is configured to be worn on the arm of the user, detects location information and acceleration information, and includes an imaging sensor configured to capture an image, and (see at least ¶0028, a wearable mobile device may collect information such as products handled, viewed, physical location, time spent; see also ¶0043-¶0044, tracking location of the customer and acceleration or velocity of customer in particular areas)
wherein the circuitry detects the goods which the user becomes interested in as the target goods which are the target item, when it is detected that the user picks up the goods based on the location information and the acceleration information detected by the wearable terminal and the image captured by the imaging sensor of the wearable terminal. (see at least Abstract, a merchant may use a wearable merchant device configured to identify the customer via a camera that captures an image of the customer; see also¶0028, a wearable mobile device may collect information such as products handled, viewed, physical location, time spent)

Claim 12:
Ellison, Gomez and Higgins disclose claim 10. Ellison further discloses:
wherein the circuitry is further configured to detect behavior of the user with respect to the plurality of target items, and (see at least ¶0043-¶0044, tracking customer information may include location, acceleration, velocity and stored in the system provider device)
detect time-series behavior of the user with respect to the plurality of target items by detecting behavior of the user who picks up the target goods in the chronological order, and wherein the information processing apparatus further includes a non-transitory computer readable storage medium configured to store the detected time-series behavior as a behavior log (see at least ¶0043-¶0044, tracking customer information may include location, acceleration, velocity and stored in the system provider device; see also ¶0047, record products viewed and/or handled by the customer)

Claim 13:
Ellison, Gomez and Higgins disclose claim 10. Ellison further discloses:
wherein the circuitry causes behavior only associated with purchasing of goods among the detected time-series behavior to be stored in the storage unit as the behavior log. (see at least ¶0049, the products selected by customer for purchase may be tracked)

Claim 14:
Ellison, Gomez and Higgins disclose claim 10. Ellison further discloses:
wherein the circuitry searches for target goods satisfying a behavior condition to be compared, as comparison goods which are comparison items on a basis of the detected time-series behavior of the user. (see at least ¶0059, the tracked products may be used to determine recommended products such as similar products)

Claim 15:
Ellison, Gomez and Higgins disclose claim 10. Ellison further discloses:
wherein the circuitry further searches for goods information of target goods, the circuitry searches for goods information of comparison goods, and (see at least ¶0059, the tracked products may be used to determine recommended products such as similar products)
wherein the circuitry is further configured to process the goods information of the target goods and the comparison goods to generate the item information to be displayed (see at least ¶0059, the tracked products may be used to determine recommended products such as similar products; see also ¶0028, customer information is displayed; see also ¶0062, display merchant customer engagement)

Claim 19:
Ellison, Gomez and Higgins disclose claim 1. Ellison further discloses:
further comprising: a display configured to display the item information (see at least ¶0028, product recommendations are displayed on a device)

Claims 20: 
Ellison, Gomez and Higgins disclose claim 1 and Ellison further discloses: 
wherein the predetermined relationships comprise the at least two target items being picked up at the same time.  (see at least Figure 4c and ¶0073, capturing image of customer handling products on a shelf and where the customer can pick up and hold one item they can reasonably hold two items at the same time; Additionally, the function of picking up one item can be duplicated to pick up a second item at the same time (MPEP 2144.04 B. Duplication of parts)

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:


Aoki et al. (US 2015/0088641) discloses an elapsed amount of time since a customer picked up an item and returns an item.
Dalen et al. (US 10,803,486) discloses comparing items interacted with at or around the first or second times, the frequency of interacting with thos ites, duration of time the user interacted with the items, the time since the user interacted with the item.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683